UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

RAUL NUNEZ,
                                              MEMORANDUM AND ORDER
                                              DENYING MOTION TO AMEND
                         Plaintiff,

    -against-                                 15-cv-1369(KAM)


SUPERINTENDENT CHRISTOPHER MILLER,


                         Defendant.

------------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

            Presently before the court is petitioner Raul Nunez’s

May 3, 2018 Motion to Amend his Petition for Writ of Habeas

Corpus.   (See ECF No. 34, Motion to Amend; ECF No. 1, Petition

for Writ of Habeas Corpus.)   Respondent opposed the application

to amend the petition on June 11, 2018, (See ECF No. 35,

Opposition to Motion to Amend), and, at the court’s request,

submitted the October 11, 2017 decisions on petitioner’s §

440.20 motion on March 21, 2019.       (ECF No. 36, Supplemental

State Court Record.)    For the reasons stated below, petitioner’s

Motion to Amend is denied.

                               I.     Background

            Petitioner filed his original habeas petition on March

16, 2015.    Respondent filed its opposition to the petition on

August 7, 2015, and petitioner filed his reply on December 15,

                                      1
2015. (See ECF No. 9, Opposition to Habeas Petition; ECF No. 23,

Memorandum in Support of Habeas Petition.)     On October 24, 2016,

petitioner moved for leave to file a supplemental habeas

petition and simultaneously filed the supplemental petition,

after completion of his post-conviction motions for relief: a

motion for writ of coram nobis, and a motion pursuant to

Criminal Procedure Law (“N.Y.C.P.L.”) § 440.10.      (See ECF No.

24, Motion for Leave.)   On December 12, 2016, the court granted

petitioner’s motion for leave to file the supplemental petition,

and on March 13, 2017, respondent filed an opposition to the

supplemental petition. (See ECF No. 24, Opposition to Motion for

Leave.)   By motion dated August 25, 2017, petitioner moved in

state court to set aside his sentence pursuant to N.Y.C.P.L.R. §

440.20, and on September 26, 2017, respondent opposed that

motion.   (See ECF No. 36-1, State Court Record, at 3-24, 4-50.)

On October 11, 2017, the Supreme Court, Queens County, denied

petitioner’s § 440.20 motion.      (Id. at 51-56.)   Petitioner’s

motion for leave to appeal the October 11, 2017 decision to the

Appellate Division was denied on March 15, 2018.      (See ECF No,

34, Motion to Amend at 3.)

                             II.   Legal Standard

           It is well established that pursuant to Rule 15 of the

Federal Rules of Civil Procedure, leave to amend should be

freely given, when justice so requires.     See Cuoco v.

                                      2
Moritsugu, 222 F.3d 99, 112 (2d Cir.2000).      This rule applies

with equal force to the adjudication of habeas corpus petitions.

Theard v. Artus, No. 09-CV-5702, 2011 WL 4056054, at *1

(E.D.N.Y. Sept. 1, 2011).   Leave to amend is properly denied,

however, when an amendment would be futile.      Jones v. New York

State Div. of Military & Naval Affairs, 166 F.3d 45, 50 (2d Cir.

1999).

                            III.   Discussion

          Petitioner’s Motion to Amend, though considered timely

because it relates back to the original complaint, attempts to

bring a claim that is futile.   Accordingly, petitioner’s Motion to

Amend is denied.

               a. Petitioner’s Proposed Amendment Is Time-Barred

           Under the Anti-Terrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), 28 U.S.C. § 2244(d)(1)(A-D), there is a

one year statute of limitations for state prisoners bringing

habeas corpus petitions in federal court.    The limitations

period begins to run from the latest of:

          (A) the date on which the judgment became final by the
          conclusion of direct review or the expiration of the
          time for seeking such review;
          (B) the date on which the impediment to filing an
          application created by State action in violation of
          the Constitution or laws of the United States is
          removed, if the applicant was prevented from filing by
          such State action;



                                    3
            (C) the date on which the constitutional right
            asserted was initially recognized by the Supreme
            Court, if the right has been newly recognized by the
            Supreme Court and made retroactively applicable to
            cases on collateral review; or
            (D) the date on which the factual predicate of the
            claim or claims presented could have been discovered
            through the exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A-D).    “[D]irect review, as used

in Section 2244(d)(1)(A), includes direct review by the United

States Supreme Court via writ of certiorari, and . . . the

limitations period for state prisoners therefore begins to run

only after the denial of certiorari or the expiration of time

for seeking certiorari.”    Williams v. Artuz, 237 F.3d 147, 151

(2d Cir.).    A conviction becomes final when the time for direct

appeal expires or the Supreme Court denies certiorari.      Id.   The

time for seeking review in the Supreme Court expires ninety days

after conclusion of direct review in state court.    See Supreme

Court Rule 13(1).    The one-year statute of limitations can be

tolled only for “[t]he time during which a properly filed

application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending.”

            Petitioner’s judgment of conviction became final on

March 31, 2014, ninety days after petitioner was denied leave to

appeal the New York Appellate Division’s affirmation of his

sentence.    See People v. Nunez, 24 N.Y.3d 1087 (2014).    Prior to

petitioner’s Motion to Amend, petitioner completed two post-

                                    4
conviction motions: a petition for writ of coram nobis and a

Motion to Vacate Judgment pursuant to Criminal Procedure Law

§440.10.   Petitioner’s coram nobis petition was dated October

19, 2015, and was denied on May 18, 2016.    People v. Nunez, 139

A.D.3d 983 (N.Y. App. Div. 2016).    On June 9, 2016, petitioner

applied to the Court of Appeals for leave to appeal the denial

of leave to appeal the adverse determination of his petition for

writ of coram nobis, however, that application was denied on

August 24, 2016.   People v. Nunez, 28 N.Y.3d 934 (N.Y. Ct. App.

2016).

           Petitioner’s § 440.10 motion, dated October 19, 2015,

was denied on January 15, 2016.    (See ECF No 29-1, Decision and

Order, at 85.)   Petitioner sought leave to appeal the denial of

the § 440.10 motion to the New York Supreme Court, Appellate

Division on February 2, 2016, and that motion was denied on June

9, 2016.   (See ECF No. 29-1, Petition for Leave to Appeal, at

95.)   By petition dated June 9, 2016, petitioner applied to the

New York Court of Appeals for leave to appeal the June 9, 2016

denial of leave to appeal.   His application “[was] dismissed

because the order sought to be appealed from [was] not

appealable under CPL §450.90(1).    (See ECF No. 29-1, Order

Denying Leave, at 97.)

           Petitioner’s conviction became final on March 31, 2014

and, absent any tolling, plaintiff had until March 31, 2015 to

                                    5
bring his claims.      Upon independently recalculating the tolling

periods, the court finds that although the state court motions

toll the one-year statute of limitations, they are insufficient

to render petitioner’s proposed amendment timely. 1            Petitioner

filed a N.Y.C.P.L § 440.20 motion on August 25, 2017,

challenging his sentence.        (See ECF No. 34, Motion to Amend, at

2 (citing ECF No. 19).)       By letter dated May 3, 2018, Petitioner

then moved to amend his habeas petition in the instant

proceeding to add a new claim based on his N.Y.C.P.L § 440.20

petition.    (Id.)    However, as the state court motion was

commenced outside the limitations period, including tolling, it

does not render timely petitioner’s derivative motion to amend

in this court.     Accordingly, petitioner’s May 3, 2018 Motion to

Amend is time barred.

                  b. Petitioner’s Proposed Amendment Relates Back to

                     the Original petition

            As petitioner’s Motion to Amend was filed well after

the statute of limitations had expired and he asserts no

extraordinary circumstances excusing the delay, his Motion to

Amend can only be granted if the claims he seeks to bring in the



1 Respondent argues that because the June 9, 2016 §440.10 appeal to the Court
of Appeals was procedurally improper under C.P.L § 450.90(1), it does not toll
the limitations period. (See ECF No. 35, Respondent’s Opposition at 1 n.1.)
Regardless of whether the court considers the June 9, 2016 petition to the Court
of Appeals to toll the limitations period, petitioner’s proposed amendment is
time-barred.

                                          6
amendment relate back to the original petition.      See Fama v.

Comm'r of Corr. Servs., 235 F.3d 804, 816 (2d Cir.2000); Warren

v. Garvin, 219 F.3d 111, 113 (2d Cir. 2000); Fed.R.Civ.P. 15(c).

An amendment relates back to the original petition if it asserts

claims that arise out of the same conduct, transaction or

occurrence as the original pleading.      235 F.3d at 815-816.

Petitioner does not address whether the claims in his proposed

amendment relate back, however, he seeks to amend the petition

with regard to claims brought in his §440.20 petition.      (See ECF

No. 34 at 1.)    The court, therefore, analyzes whether the claims

brought in the §440.20 petition relate back to the original

petition.

            Petitioner’s original habeas petition asserts claims

regarding whether plaintiff’s sentences on certain counts should

have been imposed to run consecutively or concurrently, albeit,

not the specific count referenced in his §440.20 petition.       (See

ECF No. 1, Habeas Petition, at 3.)       Regardless, the issue raised

in his §440.20 petition arises out of the same transaction and

occurrence as that raised in his original petition—petitioner’s

sentencing and the specifics of the sentence imposed by the

state court.    Accordingly, “the original complaint gave the

[respondent] fair notice of the newly alleged claims.”      Fama v.

Comm'r of Corr. Servs., 235 F.3d 804, 815 (2d Cir. 2000) (citing

Wilson v. Fairchild Republic Co., 143 F.3d 733, 738 (2d

                                     7
Cir.1998)).   As the question of notice is “the pertinent

inquiry” in determining whether an amendment relates back to the

original petition, the court finds that petitioner’s amendment

relates back, and the petition is therefore timely.       Id.

                c. Petitioner’s Claim Is Futile

           Although, under Rule 15 of the Federal Rule of Civil

Procedure, courts favor granting leave to amend where an

amendment relates back to the original pleading, leave to amend

should not be granted where the claim is futile.      Jones, 166

F.3d at 50.

           Petitioner’s sole complaint in his § 440.20 petition

is that “his sentence is illegal because the weapon possession

sentence should have been imposed to run concurrently to the

other sentences imposed for the other counts he was convicted

of.”   (See ECF 36-1, State Record at 51 (Decision and Order of

the Supreme Court, Queens County, dated October 11, 2017,

analyzing the claims raised in petitioner’s § 440.20 petition

and denying petitioner’s motion to vacate his sentence).)

Respondent, as it does here, opposed the § 440.20 petition,

arguing that this claim failed, because defendant’s weapon

possession sentence was indeed imposed to run concurrently, and

not consecutively, with his other sentences.      (Id.)

           It is clear, from a review of the sentencing

transcript from petitioner’s sentencing, and the state court

                                   8
record, that the court did not impose the sentence for

petitioner’s Criminal Possession of a Weapon in the Second

Degree charge to run consecutively to plaintiff’s other

sentences. 2   (Id. at 52-53.) The weapons possession sentence was

imposed to run concurrently.        (Id.)    Accordingly, incorporating

the sole claim made in petitioner’s § 440.20 petition provides

no grounds on which habeas relief may be granted.            Petitioner’s

proposed amendment is therefore futile, and petitioner’s Motion

to Amend is denied.

                                 IV.    Conclusion

            For the foregoing reasons, petitioner’s Motion to

Amend is denied, and the Clerk of Court is respectfully directed




2 “Defendant was convicted on March 18, 2011 of two counts of Attempted
Manslaughter in the First Degree C.P.L. §110.00/125.20[2]), one count of
Aggravated Assault Upon a Police Officer (P.L. §120.11), one count of
Criminal Possession of a Weapon in the Second Degree (P.L. §265.03[l][b]),
two counts of Attempted Assault in the First Degree (P.L. §l 10.001120.10
[1]), one count of Assault on a Peace Officer, Police Officer, Fireman or
Emergency Medical Services Profession (P.L. §120.08), one count of Theft of
Services (P.L. §165.15[3]), and one count of Resisting Arrest (P.L. §205.30).
On April 7, 2011, defendant was sentenced to consecutive prison terms of
twenty five years for the Aggravated Assault Upon a Police Officer (P.L.
§120.11), and fifteen years each for one of the counts of Attempted Assault
in the First Degree (P.L. §110.00/120.10[1]) and one of the counts of
Attempted Manslaughter in the First Degree (P.L. §110.00/125.20[2]). The
Court also imposed concurrent prison terms of fifteen years for the second
count of Attempted Manslaughter in the First Degree (P.L. §110.00/125.20[2]),
Criminal Possession of a Weapon in the Second Degree (P.L.§265.03[l][b]),
Attempted Assault in the First Degree (P.L. §110.00/120.10[1]), Assault on a
Peace Officer, Police Officer, Fireman or Emergency Medical Services
Professional (P.L. §120.08), and one year each for theft of services (P.L. §
165.15[3]) and resisting arrest (P.L. § 205.30). Additionally, the Court
imposed a five-year term of post-release supervision.” (ECF No. 36-1, State
Court Record at 52-53 (October 11, 2017 Decision and Order, listing
petitioner’s counts of conviction and sentences) (emphasis added); see also
id. at 45-46 (Petitioner’s Sentencing Transcript, dated April 7, 2011).)


                                         9
to mail a copy of this Memorandum and Order to pro se petitioner

and note service on the docket.



SO ORDERED.

Dated:    March 22, 2019
          Brooklyn, New York

                               ____________/s/_________________
                               Hon. Kiyo A. Matsumoto
                               United States District Judge




                                   10
